Case: 14-60725      Document: 00513543183         Page: 1    Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-60725                                    FILED
                                  Summary Calendar                              June 10, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
MARICELA ESCALANTE-ALVAREZ,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 974 638


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Maricela Escalante-Alvarez, a native and citizen of Honduras, petitions
this court for review of the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal from the denial of her motion to reopen her in absentia
removal proceedings. We review the denial of such motions under a highly
deferential abuse-of-discretion standard and will uphold the decision of the
BIA unless it is capricious, without foundation in the evidence, or otherwise so


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 14-60725   Document: 00513543183    Page: 2     Date Filed: 06/10/2016


                                  No. 14-60725

irrational that it is arbitrary rather than the result of any perceptible rational
approach. See Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005); Zhao
v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005).            Motions to reopen are
disfavored, and we have held that the moving party “bears a heavy burden.”
Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006) (internal
quotation marks and citation omitted).
        Escalante-Alvarez asserts that the BIA abused its discretion in refusing
to reopen the removal proceedings on account of changed country conditions in
Honduras. See 8 C.F.R. § 1003.2(c)(3)(ii). She argues that she presented
evidence showing that violence against women in Honduras, particularly
murder, has increased dramatically. However, the evidence presented reflects
that violence against women has been, and remains, an ongoing problem in
Honduras. In addition, Escalante-Alvarez failed to compare in any meaningful
way the conditions in Honduras at the time of her 2002 removal hearing and
her 2013 motion to reopen. Thus, we conclude that the BIA did not abuse its
discretion because its decision was not capricious, without foundation in the
evidence, or otherwise so irrational that it is arbitrary. See Zhao, 404 F.3d at
304.     Finally, Escalante-Alvarez argues that the BIA erred by failing to
consider her eligibility for asylum, withholding of removal, and CAT relief;
however, the BIA was not required to consider these other issues in light of its
conclusion on her motion to reopen.
        Accordingly, the petition for review is DENIED.




                                        2